Order filed April 4, 2013




                                     In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00133-CV
                                   ____________

                      SHARMA TADEPALLI, Appellant

                                        V.

                       K. R. THIAGARAJAN, Appellee


                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 64983

                                    ORDER

      This is an appeal from an order signed November 9, 2012. The clerk’s
record was filed March 11, 2013.

      Our review has determined that a relevant item has been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain the notice
of appeal.
       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before April 15, 2013, containing the notice of appeal.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                         PER CURIAM